DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-19 as filed on 19 June 2020 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Claims 11 and 19 require all the recited chaperonins.

Several claims recite the limitation “operatively linked.”  Frequently that limitation is associated with the covalent linkage between a promoter and a gene.  It is interpreted herein as meaning ‘causally influencing.’

Specification
3.	The disclosure is objected to because of the following informalities.  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  E.g., the two in paragraph 0039
Appropriate correction is requested.

Information Disclosure Statement
4.	The listing of references in the specification at pages 19-23 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or -1449, they have not been considered.  

Claim Objections
5.	Claims 1 and 12 are objected to because of the following informalities.
Claim 1 is objected to because it recites the limitation “one or more gene of interest” in line 2.  Please amend “gene” to reflect that it might be plural.  The rest of the claim should be amended to correspond with this amendment.
Claim 12 is objected to because it recites the generalized limitation “crop yield” which suggests it, is, for example, a method to apply fertilizer to a crop.  The claim appears to be directed at all crops and is some sort of generic treatment. 
Based on the rest of the claim, it appears to be improving the yield of a single crop plant because it appears to be modifying the genome.  It seems unlikely that Applicant is intending to claim improving the yield of all crops simultaneously by generically using “adaptive laboratory evolution” to achieve genomic modification.  In other words, a claim should directed to a single invention.
Claim 12 is also objected to because it recites the limitation “from crop” in part (b).  There should be an article in between them.
Appropriate correction is requested.

35 USC § 112(b) based Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is rejected because it recites the limitation “adaptive laboratory evolution.”  The limitation appears to be a generic term somewhat similar to ‘do some experiments.’  Therefor it is indefinite as to what falls within the scope and falls outside the scope.  Applicant fails to explicitly define the term in the specification.  Applicant references the term on page 10 of the specification but only provides a name and a date.  Even if that is a publication, it is not a patent or a patent publication.  "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.  37 CFR 1.57.

35 USC § 112(a) based Claim Rejections under the written description requirement 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is a method claim drawn to a method to generate traits for improving crop yield.  The method also comprises a step for identifying a multi-genic system associated with one or more genes of interest.  This second step is a mental step and does not require any physical action.  The one or more genes of interest is operatively linked to yield of crop.  The third step is again a mental step to identify a combination of genes.  These genes are then mutated to generate a “library.”  Identify one of more mutations that increase activity of the multi-protein 0 system of interest in an expression system.  Then breeding the beneficial traits into progeny plants.
Dependent claim 2 fails to limit claim 1 to something less than a plant in a field.  Dependent claim 3 merely requires screening.
Dependent claim 4 requires site-directed mutagenesis.  However, plants in sunlight are exposed to UV radiation that forms pyrimidine dimers.  Stapleton (1992) Plant Cell 1:1353-58.  This is a form of site-directed mutagenesis.
Dependent claim 5 requires that the method of claim 2 uses yeast.  Dependent claim 6 is rejected under 35 USC 112(d) as having the same scope as claim 5.  Dependent claim 7 requires plasmids.  Dependent claim 8 focuses on carbon fixation.  Dependent claim 9 focuses on the Rubisco system.  Dependent claim 10 focuses on subunit L, subunit S and chaperonins.  Dependent claim 11 focuses on specific chaperonins.
Independent claim 12 starts with identifying a multi-genic system with a gene of interest that affects crop yield.  Again, a mental step described in very generic terms.  Step (b) is satisfied by any plant.  Step (c) is screening.  Step (d) carries out “adaptive laboratory evolution and to generate an evolved population.”  The limitation : “adaptive laboratory evolution” is not defined in the specification.  On page 20, Applicant references a name and a date as if referring to a publication.  But even if that is the case, an applicant cannot incorporate essential material by reference unless by reference to a US Patent or publication.  37 CFR 1.57.
Step (e) is a screening step.  Step (f) incorporates the genes into a plant.
Dependent claims 13-14 use yeast.  Dependent claim 15 requires plasmids.  Dependent claim 16 focuses on carbon fixation.  Dependent claim 17 focuses on the Rubisco system.  Dependent claim 18 focuses on subunit L, subunit S and chaperonins.  Dependent claim 19 focuses on specific chaperonins.
The following limitations in, e.g. claim 1, are generic with no particular meaning and thus can be interpreted very broadly:  (i) multi-genic system; (ii) one or more genes of interest; (iii) operatively linked to yield of crop; (iv) generating mutational diversity; (v) library; (vi) expression system; and additionally,(vii) in claim 12, adaptive laboratory evolution.”
A “multi-genic system could mean a plant or it could mean any undefined subset of genes.  The limitation “multi-genic system” is an extremely broad term since illuminating regulatory networks in plants is an active area of active research.  E.g. (i) Krouk et al. (2013) Gen Biol 14:123; (ii) Moreno-Risueno et al. (2010) Curr Opin Plant Biol 13:126-31 & (iii) Jones & Vandepoele 2020 Curr Opin Plant Biol 54:42–48 (entire articles).
The limitation “one or more genes of interest” obviously encompasses an extremely broad genus.
A library could mean all the plants available to an artisan or to a breeder or all plants available in a country, or all plants available in the world.
Generating mutational diversity could mean exposing plants to environmental mutagens such as UV radiation – i.e., growing plants outside.
An expression system could mean no more than a plant.
These are vast genera.  Any plant species, any gene, any subset of genes, any mutagen, any assortment of plants or a single plant, and any mutagen, etc.  

The art is very well aware of natural variation in plants and the ability to improve yield by breeding the improved traits into plants.  E.g., McCouch (2001) Plant Physiol 125(1):152-55.
Continuing, the claims seem to be directed at improving yield.  Again, an enormous genus.  Seed yield, e.g. maize; biomass yield, e.g. switchgrass; groundcover yield for turfgrass; wood yield, poplar; antibody yield, biopharming.
To a first approximation, claims 12-19 have the same enormous scope as claims 1-11.
In Example 1, Applicant describes improvement of Rubisco from Arabidopsis thaliana.  Spec., pp. 14-15.  Applicant references “MORPHING” and EMS.  Id.  In Examples 2-3, Applicant focuses on Rubisco subunits.  Id., p. 15.  In Example 4, Applicant works with both.  Id., pp. 15-16.  
It is not clear that “MORPHING” has an established meaning the art and the Applicant does not define the term in the specification.  Applicant may be referencing publications but only cites to a name and a date as if citing to publications.  Of course, "[e]ssential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.  37 CFR 1.57.
In Examples 5-6, Applicant changes the focus to the improvement of phosphate uptake kinetics of PHTJ;l and PHT1;4 transporters from 5 Arabidopsis thaliana.  Id., pp. 16-17.  In Examples 7-9, Applicant describes nitrogenases from Azotobacter vinelandii.  Id., pp. 17-19.  
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Compared to the vast scope, Applicant provides very little description.  Therefore, compared to the vast genera claimed as seen above, Applicant fails to describe a representative number of embodiments and/or species that fall within the scope of the claims.  In some of the above, it is not clear exactly what Applicant is intending to claim, given the metes and bounds of the scope encompassed by the claims.  This is not, however, a rejection under 25 USC 112(b).  The meaning of “yield,” for example, is definite, but the scope is also vast.
Applicant also fails to describe the structural elements of the claimed invention.
Hence Applicant fails to satisfy the written description requirement.  
Therefore Applicant has not demonstrated to one skilled in the art possession of the vast genera as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

35 USC § 112(d)-based Claim Rejections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 6 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 5 and requires that the insertion takes place in one or different chromosomes in the yeast.  That covers all the possibilities encompassed by claim 5.  Claim 14 is rejected under a similar analysis relative to claim 13.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


35 USC § 101-based Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-4, 8-9 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter under the following analysis.
Claim 1 is a method claim drawn to a method to generate traits for improving crop yield.  The method also comprises a step for identifying a multi-genic system associated with one or more genes of interest.  This second step is at most a mental step and that does not require any physical action.  The one or more genes of interest is operatively linked to yield of crop.  The third step is again a mental step to identify a combination of genes.  These genes are then mutated to generate a “library.”  Identify one of more mutations that increase activity of the multi-protein 0 system of interest in an expression system.  Then breeding the beneficial traits into progeny plants.
As seen below in the rejections under 35 USC 112(a) and 35 USC 103, which are incorporated herein, claim 1 encompasses a plant acquiring improved yield by growing in sunlight and thus encompasses natural selection.  E.g., Monroe et al. (2022) Nature 502:101-105.
Thus the claimed invention is directed to a natural phenomenon without significantly more. 
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

35 USC § 102 Based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-4, 7-10, 12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stemmer et al., US Patent Publication No. 2001/0032342 A1.  
Stemmer et al. discloses improving Rubisco function in plants.  Id., abstract.  Id. also teaches site-specific mutations to Rubisco.  Id. accomplishes this by DNA shuffling and results in a library.  E.g., Id., Fig. 1 & para. 0025.  Stemmer et al. discloses doing this in crops.  Id., para. 0014 & claims 19, 25.  Therefore Stemmer et al. anticipates claims 1 and 12.    The above disclosure also discloses the limitations in dependent claims 2-4, 8-10, 16-17.  
Stemmer et al. discloses using plasmids (e.g. para. 0105) and thus anticipates claims 7 and 15.  
Stemmer et al. discloses subunit L Id., para. 0145.  Furthermore, the Rubisco system inherently has L and S subunits, e.g., Applicant’s Background section (para. 0005) and thus Stemmer et al.. anticipates claims 10 and18.

35 USC § 103-based Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

103(i) Doebley
11.	Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doebley (2004) Annu Rev Genet 38:5759.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is a method claim drawn to a method to generate traits for improving crop yield.  The method also comprises a step for identifying a multi-genic system associated with one or more genes of interest.  This second step is a mental step and does not require any physical action.  The one or more genes of interest is operatively linked to yield of crop.  The third step is again a mental step to identify a combination of genes.  These genes are then mutated to generate a “library.”  Identify one of more mutations that increase activity of the multi-protein 0 system of interest in an expression system.  Then breeding the beneficial traits into progeny plants.
The extraordinary scope of the claim is discussed above and is incorporated by reference here.
Doebley teaches the evolution of teosinte to maize. Doebley, abstract.  Doebley teaches that it was a domestication process, i.e., human selection for increased yield.  Id., p. 38.  Table 1 (p. 45) teaches it is a multi-genic process.  
Claim 1 uses extremely generic and broad language to encompass a process that has been going on for centuries.  It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to continue the process to obtain further increases in, e.g. yield.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.
Therefore claim 1 is obvious in view of the view of the development of maize as a crop.  In view of the above, claims 2-3 are also obvious.
Claim 12 is similar in scope to claim 1.  The primary difference is that claim 12 adds a limitation about “adaptive laboratory evolution.”  Claim 12 is also rejected under 35 USC 112(b).  To the extent that it’s scope can be determined, it is also obvious in view of the above analysis.  Therefore claim 12 is obvious.

103(ii) Doebley OVER Stapleton
12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doebley (2004) Annu Rev Genet 38:5759 as applied to claim 1 above, and further in view of Stapleton (1992) Plant Cell 1:1353-58.
As seen above, claim 1 is obvious in view Doebley.  Dependent claim 4 also requires site-directed mutagenesis.  Doebley does not discuss site-directed mutagenesis.  However, plants in sunlight are exposed to UV radiation that forms pyrimidine dimers.  Stapleton, p. 1353.  This is a form of site-directed mutagenesis.  Therefore claim 4 is obvious.

103(iii) Doebley OVER Pourmir & Johannes
13.	Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doebley (2004) Annu Rev Genet 38:5759 as applied to claim 1 above, and further in view of Pourmir & Johannes (2012) Comput Struct Biotechnol J 2(3): e201209012
Claims 5-6 require that the organism used is yeast.  Doebley does not teach using yeast.  However, yeast is an obvious organism to use for directed evolution studies.  Pourmir & Johannes, p. 3 (“S. cerevisiae is the most popular host for evolving eukaryotic proteins and enzymes.”).  Pourmir & Johannes  also teaches the use of plasmids.  Id., p. 1.  Thus claims 5-7 and 13-15 are obvious.  

103(iv) Doebley OVER Andersson & Backlund; Hauser et al.; Durão; 
14.	Claims 8-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doebley (2004) Annu Rev Genet 38:5759 as applied to claim 1 above.  Claims 8-11 and 16-19 focus on Rubisco and its chaperones.  Doebley does not teach this focus.  These claims, however, are also obvious in further view of Andersson & Backlund (2008) Plant Physiol Biochem 46(3):275-91; Hauser et al. (2015) 1: 15065; Durão et al. (2015) Nat Chem Biol 11:148-55; and 
Aigner et al.
As seen above, claims 1 and 12 are obvious in view of Doebley.  Improving the Rubisco enzyme is an obvious way of improving crop yield.  E.g. Andersson & Backlund, abstract & p. 276.  Rubisco is a the key enzyme in carbon fixation.  Id.  The subunits recited in claims 10 and 18 are known to be Rubisco subunits.  Id., p. 275.  Thus claims 8-10 are obvious.
Further, chaperones, which include the RbcX subunit, are known to be essential for Rubisco biogenesis.  Hauser et al., p. 2 (bottom) & Fig. 2.  
Durão et al., abstract (“the specific assembly chaperone RbcX had a negative effect on evolvability by preventing a subset of mutants from forming holoenzyme”).  
Thus, in view of the above teachings of, performing directed evolution on the Chaperones is also an obvious step.  Further, Aigner et al. teach expressing all the chaperonins recited in claims 11 and 19.  Aigner et al. (2017) 358:1272-78.
Thus claims11 and 16-19 are obvious.
1 2 3 4 5 6 7 8, 19 10 11 12 13 14 15 

Conclusion
15.	No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663